                     Case 2:19-cv-01191-JAM-CKD Document 48 Filed 11/13/20 Page 1 of 1
AO 154 (10/03) Substitution of Attorney



                                           UNITED STATES DISTRICT COURT
                                                      Eastern      District of        California

                   Kori McCoy, et al.                                            CONSENT ORDER GRANTING
                                                 Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                              V.
                 City of Vallejo, et al.
                                                                                 CASE NUMBER: 2:19-cv-01191-JAM-CKD
                                               Defendant (s),

           Notice is hereby given that, subject to approval by the court,                               Ryan McMahon                            substitutes
                                                                                                             (Party (s) Name)

                               Derick E. Konz                                    , State Bar No.             286902             as counsel of record in place
                             (Name of New Attorney)

place of       Dale L. Allen, Jr.                                                                                                                           .
                                                             (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                     Angelo, Kilday & Kilduff
           Address:                       601 University Ave., Suite 150, Sacramento, Ca 95825
           Telephone:                     (916) 564-6100                                Facsimile (916) 564-6263
           E-Mail (Optional):             dkonz@akk-law.com


I consent to the above substitution.                                                                             Ryan McMahon
Date:          November 12, 2020                                                                               /s/ Ryan McMahon
                                                                                                                 (Signature of Party (s))

I consent to being substituted.                                                                                 Dale L. Allen, Jr.
Date:          November 12, 2020                                                                              /s/ Dale L. Allen, Jr.
                                                                                                         (Signature of Former Attorney (s))

I consent to the above substitution.                                                                              Derick E. Konz
Date:          November 12, 2020                                                                                /s/ Derick E. Konz
                                                                                                              (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:          November 12, 2020                                                                               /s/ John A. Mendez
                                                                                                                         Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
{00186764;1}
